18 F.3d 953
305 U.S.App.D.C. 193
NOTICE: D.C. Circuit Local Rule 11(c) states that unpublished orders, judgments, and explanatory memoranda may not be cited as precedents, but counsel may refer to unpublished dispositions when the binding or preclusive effect of the disposition, rather than its quality as precedent, is relevant.Elias HAMOUCHE, Appellant,v.George F.A. KARAM, et al.
No. 92-7054.
United States Court of Appeals, District of Columbia Circuit.
Feb. 15, 1994.

Before:  SILBERMAN, BUCKLEY and GINSBURG, Circuit Judges.
JUDGMENT
PER CURIAM.


1
This appeal was considered on the record from the United States District Court for the District of Columbia and on the briefs filed by the parties.  The court has determined that the issues presented occasion no need for an opinion.  See D.C.Cir.Rule 36(b).  It is


2
ORDERED AND ADJUDGED that the district court's order filed December 20, 1992, be vacated and the case be remanded for further proceedings.  In light of the death of the original plaintiff, Mikhael Hamouche;  the inability of Mikhael Hamouche's original counsel to continue to represent him or his heirs;  the pendency of motions for substitution of party, for withdrawal of counsel and for a trial date extension;  the lack of any notice that dismissal was a potential consequence of failure to have new counsel enter an appearance before the pending motions were decided;  the district court's failure to consider the consequences of dismissal on appellant's ability to reinstate his suit;  and the district court's failure to determine whether appellee was prejudiced by the delay, denial of reconsideration was an abuse of the district court's discretion.


3
The Clerk is directed to withhold issuance of the mandate herein until seven days after disposition of any timely petition for rehearing.  See D.C.Cir.Rule 41.